Citation Nr: 1205361	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for unstable angina to include as secondary to service-connected paroxysmal atrial tachycardia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to June 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In July 2008 correspondence the Veteran raised the issue of clear and unmistakable error (CUE) in a January 1978 rating decision that decreased her disability rating for paroxysmal atrial tachycardia from 20 percent to noncompensable effective June 1, 1977.  In August 2008 correspondence, the Veteran also raised the issue of entitlement to service connection for a back disorder, facial pain, dizziness, and cold hands and feet.  In addition, the Veteran submitted January 1999 correspondence in which she raised the issue of entitlement to service connection for a leg disorder, a back disorder, and shortness of breath.  These issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran is currently service-connected for paroxysmal atrial tachycardia for which she is assigned a 20 percent disability evaluation.  She has claimed that she currently has unstable angina secondary to that disability.  

In August 2008 correspondence, the Veteran wrote that her latest EKG (electrocardiogram) showed a prolapsed mitral valve with regurgitation.  She also wrote that she had an EKG in 1998 and was prescribed Digoxin for her heart conditions.  A review of the claims file shows a May 1996 EKG report with an impression of myxomatous mitral valve with trace mitral insufficiency.    

The Veteran has also submitted medical treatise evidence indicating that tachycardia can lead to angina, as well as private EKG reports dated in May 2003, January 2006, and January 2008.  Notably, the EKG reports are written in Spanish.  Both the May 2003 and January 2008 reports were translated from Spanish to English in January 2011.  These translations confirm that the Veteran does experience prolapsed mitral valve with regurgitation, specifically the January 2008 report shows "mitral valve - discreet prolapse and slight regurgitation."  Unfortunately, the January 2006 EKG report has not yet been translated into English, but it does appear to show similar findings as compared to the January 2008 EKG report that was translated.  

In addition, VA treatment records dated from April 2008 to September 2009 show that the Veteran was treated for an increasing frequency of chest pain, which was described as a crushing sensation that starts from the back and radiates to the chest then upwards to the jaw.  Such a sensation lasts three to four minutes in duration and occurs at random times with no correlation with exertion or meals.  Her symptoms resolved spontaneously.  She reported that they used to occur at night many years ago, but that she had noticed increasing frequency of about three times per month during the day.  She had a preliminary work-up with a chest CT (computed tomography) and a MRI (magnetic resonance imaging) of the cervical spine with no etiology found.  The records show that she was assessed with chest pain of an unknown etiology that was unlikely to be due to significant coronary artery disease.  The records also showed that the Veteran's symptoms were unlikely due to dissection/aneurysm of aorta.  No clear etiology of symptoms was found at that point.  Possible considerations included prinzemetal's, esophageal spasm, or a vasculopathy.  The physician recommended monitoring her symptoms, and if the frequency increased or if arrhythmia was suspected, they would consider an event monitor.  While VA records do not show that the Veteran has been clinically diagnosed with unstable angina, a September 2009 note does show that the Veteran has "intermittent symptoms of angina."  

The Veteran has not yet been afforded a VA examination in connection with her claim for service connection for unstable angina.  There is also no other evidence addressing whether she has actually unstable angina or any other additional heart disorder other than her currently service-connected paroxysmal atrial tachycardia, and if so, whether such a disorder has been caused or aggravated by her service-connected disability.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any current heart disorder.

In addition, as noted above, the Veteran has submitted private EKG reports dated in May 2003, January 2006, and January 2008.  Notably, these reports are written in Spanish.  While both the May 2003 and January 2008 reports were translated from Spanish to English at the Board in January 2011, the January 2006 EKG report was not translated into English.  On remand, the RO should translate the January 2006 EKG report.  

Accordingly, the case is REMANDED for the following action:

1. The RO should translate the January 2006 private EKG report from Spanish to English and associate a copy of the translated report with the claims file.    

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any additional heart disorder, including unstable angina, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current heart disorders other than the Veteran's service-connected paroxysmal atrial tachycardia. He or she should specifically note whether the Veteran has unstable angina.  

For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  He or she should also opine whether it is at least as likely as not that the current disorder was either caused by or permanently aggravated by the Veteran's service-connected paroxysmal atrial tachycardia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering his or her opinion, the examiner should address the May 1996 EKG report with an impression of myxomatous mitral valve with trace mitral insufficiency and recent VA treatment records dated from April 2008 through September 2009 showing complaints of chest pain, including the September 2009 note showing that the Veteran has "intermittent symptoms of angina." He or she should also note the May 2003, January 2006, and January 2008 private EKG reports, including the January 2008 report showing "mitral valve - discreet prolapse and slight regurgitation."  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



